Name: 2005/905/EC: Council Decision of 17 October 2005 on the signing by the European Community of the Energy Community Treaty
 Type: Decision
 Subject Matter: Europe;  European Union law;  energy policy;  international affairs
 Date Published: 2005-12-16; 2008-12-12

 16.12.2005 EN Official Journal of the European Union L 329/30 COUNCIL DECISION of 17 October 2005 on the signing by the European Community of the Energy Community Treaty (2005/905/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 47(2), 55, 83, 89, 95, 133, and 175 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) In accordance with the Council Decision of 17 May 2004, the Commission has negotiated the Treaty establishing the Energy Community, hereinafter referred to as the Energy Community Treaty, with the Republic of Albania, the Republic of Bulgaria, Bosnia and Herzegovina, the Republic of Croatia, the former Yugoslav Republic of Macedonia, the Republic of Montenegro, Romania, the Republic of Serbia and the United Nations Interim Administration Mission in Kosovo (pursuant to the United Nations Security Council Resolution 1244). (2) Subject to its possible conclusion at a later stage, the Energy Community Treaty initialled on 31 May 2005 should be signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Energy Community Treaty is hereby approved on behalf of the Community. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Energy Community Treaty on behalf of the Community, subject to its conclusion. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 17 October 2005. For the Council The President M. BECKETT